United States Court of Appeals
                     For the First Circuit


No. 08-2587

 THOMAS SUTLIFFE; DONALD SISSON; LEO GRIMARD; NANCY LEE GRIMARD;
RENEE VICTORIA; EPPING RESIDENTS FOR PRINCIPLED GOVERNMENT, INC.,

                     Plaintiffs, Appellants,

                               v.

      EPPING SCHOOL DISTRICT; TOWN OF EPPING; BARBARA D. MUNSEY,
   Superintendent of Schools, Administrative Unit #14; HAROLD K.
      LAPIERRE, Moderator, Town of Epping School District; SUSAN
     MCGEOUGH, Member, Town of Epping Board of Selectmen; THOMAS
 GAUTHIER, Member, Town of Epping Board of Selectmen; CHRISTOPHER
 MURPHY, Member, Town of Epping Board of Selectmen; KIM SULLIVAN,
  Member, Town of Epping Board of Selectmen; MARCI MORRIS, Chair,
     Epping School Board; JEFFREY NOLLETT, Member, Epping School
    Board; SUSAN KIMBALL, Member and Chair, Epping School Board;
   PAMELA TIBBETTS, Member and Chair, Epping School Board; SCOTT
 BOOTH, Member, Epping School Board; ROBERT LONEK, Member, Epping
School Board; JEFFREY LEDUC, Member, Epping School Board; MARK A.
             VALLONE, Principal, Epping Elementary School,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on September 17, 2009, is
amended as follows:

On page 26, line 21, "Plaintiffs claim" should instead be
"Plaintiffs' claim"

On page 35, line 14, the second "of any" should be deleted